t c memo united_states tax_court susan e shores petitioner v commissioner of internal revenue respondent docket no filed date audrey j orlando for petitioner g michelle ferreira for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the only issue for decision is whether petitioner is entitled to deduct certain business_expenses which she claimed on schedule c of her return in excess of the amounts allowed by respondent background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided at palo alto california for clarity and convenience we have combined the findings_of_fact and discussion of pertinent legal issues in date petitioner entered into an agreement with a company named au pair in america hereinafter apia the agreement was titled community counselor letter of agreement and provided in part that the community counselor interviews potential host families to evaluate their appropriateness for the apia program matches host families with au pairs has responsibility for a cluster of area au pairs throughout the year's exchange and generally facilitates the host family au pair relationship respondent's notice_of_deficiency also reduced petitioner's total itemized_deductions from dollar_figure to dollar_figure and increased petitioner's self-employment_tax from dollar_figure to dollar_figure the parties appear to agree that these adjustments are dependent upon the other adjustments and therefore we do not separately address them to the extent that petitioner seeks an abatement of interest or review thereof she must make such a request to the commissioner and await a final_determination not to abate interest sec_6404 see 110_tc_20 petitioner described the apia program as a cultural educational exchange program apia hired individuals such as petitioner to recruit families for the program apia assigned each community counselor a geographic area for recruitment of families and performance of their responsibilities petitioner was assigned the south bay area of san francisco petitioner recruited families for apia through marketing the program at job fairs well baby classes art festivals and advertising materials that she created petitioner provided applications to the apia program counseled families on the interview process interviewed families that applied and communicated with the headquarters of apia regarding the matching of au pairs with families petitioner arranged the travel plans for au pairs to meet families and provided an orientation in a family's home before an au pair's arrival petitioner met an au pair within hours of arrival at a family's home and maintained a close relationship with au pairs that were matched with families she recruited during petitioner continued her activity with apia and also worked full time as a kindergarten teacher for ravenswood city school district she taught at a school located in menlo park which was less than half a mile from her home petitioner devoted to hours per week to her activity with apia and she used a room in her home exclusively as an office for this purpose petitioner's schedule c reflects consultant as her principal business activity and au pair in america as the business name shirley gaman prepared petitioner's income_tax return petitioner gave ms gaman her checks and credit card things and receipts and paid ms gaman dollar_figure for her services ms gaman did not execute the return as preparer ms gaman died at some point after preparation of the return petitioner reported income and claimed expenses relating to her consultant business during the year in issue as follows income gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure expenses advertising car and truck expenses legal and professional services rent or lease vehicles dollar_figure other business property dollar_figure dollar_figure repairs and maintenance supplies dollar_figure travel meals and entertainment travel meals and entertainment utilities total expenses dollar_figure dollar_figure dollar_figure dollar_figure net profit dollar_figure petitioner also reported wages from employment unrelated to the schedule c activity in the amount of dollar_figure respondent does not dispute that petitioner was self- employed as a consultant for au pair in america petitioner stored her business and tax records in a shed behind the carport at her home in the fall of a combination of excessive rain and a leak in the carport caused the destruction of petitioner's tax records and other personal items in the shed after the incident petitioner notified her insurance representative and her landlord about the damage in date after the issuance of the notice_of_deficiency petitioner began reconstructing her tax records respondent determined that petitioner was not entitled to deduct any of the claimed schedule c expenses respondent does not dispute that petitioner's records were destroyed because of a casualty beyond petitioner's control further respondent does not appear to dispute that petitioner reasonably reconstructed her records for rather respondent contends that petitioner's expenses were not ordinary and necessary business_expenses discussion general sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business necessary has been interpreted to mean that the expense must be appropriate or helpful to the taxpayer's trade_or_business 383_us_687 joseph v commissioner tcmemo_1997_447 citing 290_us_111 to be an ordinary_expense the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering supra pincite whether an expense is ordinary and necessary is generally a question of fact 320_us_467 72_tc_433 sec_6001 requires that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe to be entitled to a deduction under sec_162 therefore a taxpayer is required to substantiate the deduction through the maintenance of books_and_records in the event that a taxpayer establishes that he or she has incurred a deductible expense but is unable to substantiate the precise amount we may estimate the amount of the deductible expense 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some rational basis upon which estimates may be made 85_tc_731 if an expense item comes within the parameters of sec_274 we cannot rely on cohan v commissioner supra to estimate the taxpayer's expenses with respect to that item 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes stringent substantiation requirements for certain deductions including travel entertainment_and_meal_expenses jeffers v commissioner tcmemo_1986_285 sec_1_274-5t temporary income_tax regs fed reg date thus sec_274 specifically proscribes deductions for travel or entertainment_expenses in the absence of adequate_records or of sufficient evidence corroborating the taxpayer's own statement see joseph v commissioner supra sec_274 also applies to business use of certain property such as passenger automobiles sec_274 sec_280f in general when a taxpayer's records have been lost or destroyed through circumstances beyond his control he is entitled to substantiate the deductions by reconstructing his expenditures through other credible_evidence at trial respondent conceded the record has shown today that the records--the receipts and invoices that have been presented to the government have been reconstructed in such a way that they are essentially the same as they would have been had they not been destroyed advertising petitioner claimed a deduction for advertising expenses in the amount of dollar_figure to obtain clients petitioner was required to advertise her services petitioner created materials including brochures petitioner also testified with respect to additional advertising expenses we found petitioner's testimony credible therefore we conclude that petitioner is entitled to deduct dollar_figure in advertising expenses cohan v commissioner supra car and truck petitioner claimed automobile expenses in the amount of dollar_figure petitioner estimated the business use of her automobile to be approximately percent of the total use we accept petitioner's credible testimony in this regard petitioner calculated the amount of dollar_figure on the basis of her actual expenses rather than mileage expenses in a taxpayer must establish his out-of-pocket expenses attributable to the business use of his automobile such as gasoline oil and repairs sec_1_162-1 income_tax regs automobile expenses are deductible if the automobile is used in connection with a trade_or_business sec_1_162-1 income_tax regs petitioner testified that her activities with apia required much local travel and she explained the nature of such activities a large portion of the gasoline expenditures was in cash petitioner also produced some credit card statements in support of her testimony to the extent gas purchases were made with credit petitioner produced credit card statements invoices and receipts with respect to the repairs performed on her car in ms gaman prepared an attachment for petitioner's schedule c that itemizes petitioner's actual expenses and reflects an amount of dollar_figure we conclude that petitioner is entitled to the claimed deduction for automobile expenses in the amount of dollar_figure legal professional services petitioner claimed a deduction for legal and professional services in the amount of dollar_figure petitioner testified that she wanted to engage in aggressive marketing in she met with luke bailey and paid a consulting fee for his expertise in this area on the basis of the record we conclude that petitioner is entitled to a deduction in the amount of dollar_figure for this service see cohan v commissioner supra vanicek v commissioner supra rent or lease petitioner claimed a deduction for rent or lease of other business property in the amount of dollar_figure petitioner further claimed a deduction for rent or lease of vehicles machinery and equipment in the amount of dollar_figure petitioner did not present any evidence to establish that she is entitled to the claimed expenditure thus we sustain respondent's disallowance repairs and maintenance petitioner claimed a deduction for repairs and maintenance in the amount of dollar_figure petitioner did not present any evidence to establish that she is entitled to the claimed expenditure thus we sustain respondent's disallowance supplies petitioner claimed a deduction for supplies in the amount of dollar_figure petitioner presented copies of her canceled checks and credit card statements and made notations on the statements regarding the items purchased for example petitioner claims that she purchased office supplies such as copy machine paper pens and a garbage can for her office we conclude that these items are deductible as ordinary and necessary business_expenses 320_us_467 39_f2d_540 2d cir petitioner also testified that she purchased personalized items for the au pairs such as an american flag or a little california flag petitioner offered no further evidence to establish how these items are ordinary and necessary to her business therefore we find that petitioner is not entitled to deduct these items as supply expenses on the basis of the entire record we conclude that petitioner is entitled to deduct dollar_figure in supply expenses travel taxpayers may deduct travel_expenses including expenses for meals_and_lodging that they incur while away from home if the expenses are reasonable and necessary and bear a reasonable_and_proximate_relationship to the business activity 66_tc_122 mckinney v commissioner tcmemo_1981_181 modified tcmemo_1981_377 affd 732_f2d_414 10th cir if travel_expenses are incurred for both business and other purposes the expenses are deductible only if the travel is primarily related to the taxpayer's trade_or_business sec_1_162-2 income_tax regs if a trip is primarily personal in nature the travel_expenses are not deductible even if the taxpayer engages in some business activities at the destination id whether travel is primarily business related or personal is a question of fact sec_1 b income_tax regs petitioner claimed a deduction for travel_expenses in the amount of dollar_figure petitioner presented copies of her credit card statements and marked the items associated with her travel_expenses including airfare rental car fees and lodging petitioner testified that her trips to minneapolis seattle and boston were in response to immediate concerns involving au pairs and families at those locations and gave specific information regarding the nature of the concerns associated with each trip petitioner also deducted travel_expenses for trips to st croix puerto rico disneyland and las vegas the fact that a taxpayer engaged in business during a portion of the trip is not sufficient to entitle the taxpayer to deduct travel_expenses absent a showing that business was the primary motive for the trip 35_tc_199 levine v commissioner tcmemo_1987_413 sec_1_162-2 income_tax regs petitioner offered no further evidence with respect to the business_purpose of these trips other than her testimony that the trips served an educational purpose for the au pairs we are not satisfied that these trips were primarily related to petitioner's trade_or_business on the basis of this record we conclude that petitioner is entitled to a deduction for travel_expenses associated with her trips to minneapolis seattle and boston accordingly petitioner is entitled to a deduction of dollar_figure for travel_expenses meals and entertainment a taxpayer may deduct meal and entertainment_expenses if they are directly related to the active_conduct of the taxpayer's trade_or_business sec_1_274-2 income_tax regs the deduction for meal and entertainment_expenses generally is limited to percent of the substantiated amount sec_274 petitioner claimed she incurred meal and entertainment_expenses in the amount of dollar_figure petitioner provided canceled checks and copies of her credit card statements for restaurant meals and groceries petitioner testified that she incurred expenses in entertaining au pairs and families either at restaurants or at her home we find petitioner's testimony credible and detailed with respect to the business_purpose of the meals and the business relationship of the individuals entertained petitioner testified that she kept a calendar for these events and the calendar was destroyed by water damage on the basis of this record we conclude that petitioner is entitled to a deduction in the amount of dollar_figure for meal and entertainment_expenses utilities home_office petitioner deducted utility expenses in the amount of dollar_figure sec_280a in general disallows deductions with respect to the use of a dwelling_unit that is used by the taxpayer during the taxable_year as a residence however sec_280a permits the deduction of expenses allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer thus to qualify under sec_280a for a home-office deduction petitioner must establish that a portion of her dwelling is exclusively used on a regular basis and as the principal_place_of_business for her trade_or_business 94_tc_348 however sec_280a limits the amount_of_deductions to the excess of the gross_income derived from the use of the home_office over the deductions allocable to the home_office that are otherwise allowable the determination of the principal_place_of_business depends on the particular facts of each case 506_us_168 two primary considerations in deciding whether a taxpayer may deduct costs of a home_office are the relative importance of the activities performed at each business location and the time spent at each place id other than testifying that she used a room in her home exclusively as her main business office petitioner presented no evidence to establish either the nature of or the relative importance of the activity performed at this location further petitioner did not establish how much time she spent in her office therefore we conclude that petitioner is not entitled to a home_office deduction telephone petitioner also submitted copies of her telephone bills from petitioner did not maintain a separate telephone line for her business we may estimate the deductible amount of petitioner's telephone expenses 69_tc_723 sec_262 provides that the basic local_telephone_service for the first telephone line to a taxpayer's residence is a nondeductible personal_expense petitioner testified that most of her long distance calls were business related petitioner presented copies of her telephone bills from in calculating her business_expenses petitioner excluded amounts related to the basic local service on the basis of our best judgment we find that petitioner is entitled to a deduction in the amount of dollar_figure for telephone expenses id petitioner did not claim any additional deduction for or present any other evidence to substantiate expenditures_for the use of a home_office computer cost although not claimed on her schedule c petitioner contends that the dollar_figure cost of the computer she purchased is deductible under sec_179 petitioner offered a copy of her credit card statement dated date which indicates that she purchased a computer for dollar_figure petitioner testified that she used the computer exclusively for her business with apia on the basis of this record we find that petitioner purchased a computer for dollar_figure and used the computer solely for her activities with apia under sec_179 a taxpayer may elect to treat the cost of any sec_179 property as an expense which is not chargeable to capital_account taxpayers electing to do so may deduct the cost of such property in the taxable_year in which the property is placed into service the aggregate cost which may be taken into account under sec_179 cannot exceed dollar_figure sec_179 sec_179 provides that an election must a specify the items of sec_179 property to which the election applies and the portion of the cost of each of such items which is to be taken into account under subsection a and b be made on the taxpayer's return of the tax imposed by this chapter for the taxable_year such an election shall be made in such a manner as the secretary may by regulations prescribe sec_1_179-5 income_tax regs provides that the election under sec_179 shall be made on the taxpayer's first income_tax return for the taxable_year to which the election applies whether or not the return is timely or on an amended_return filed within the time prescribed by law including extensions for filing the return for such taxable_year emphasis added petitioner made no sec_179 election for the computer on her return or any amended_return filed within the time prescribed by law including extensions for filing her return alisobhani v commissioner tcmemo_1994_629 subt v commissioner tcmemo_1991_429 thus pursuant to sec_1_179-5 income_tax regs petitioner should have filed an amended_return no later than date assuming valid extensions in order for petitioner to have properly elected sec_179 treatment thus petitioner is not entitled to an expense deduction under sec_179 for the computer starr v commissioner tcmemo_1995_190 affd without published opinion 99_f3d_1146 9th cir to reflect the foregoing decision will be entered under rule
